     Case 2:20-cv-01084-JCM-BNW Document 35
                                         34 Filed 09/03/20
                                                  09/02/20 Page 1 of 3



 1     Jordan P. Schnitzer, Esq.
       Nevada Bar No. 10744
 2     THE SCHNITZER LAW FIRM
       9205 W. Russell Road, Suite 240
 3     Las Vegas, Nevada 89148
       Telephone: (702) 960-4050
 4     Facsimile: (702) 960-4092
       Jordan@TheSchnitzerLawFirm.com
 5     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
       PHILIP BOUCHARD,                                    )   Case No.: 2:20-cv-01084-JCM-BNW
10                                                         )
                     Plaintiff,                            )
11                                                         )
              vs.                                          )
12                                                         )
       NATIONAL CASUALTY COMPANY, a                        )   STIPULATION AND ORDER FOR
13     foreign corporation; COAST NATIONAL                 )   STAY PENDING RULING ON
       INSURANCE COMPANY dba FOREMOST                      )   VARIOUS PENDING MOTIONS
14     INSURANCE GROUP, a foreign entity;                  )
       SELMAN BREITMAN LLP, a foreign limit                )
15     liability partnership; STEPHENSON &                 )
       DICKINSON, a Nevada professional                    )
16     corporation; DOES 1 through 10, and ROE             )
       CORPORATIONS 1 through 20, inclusive,               )
17                                                         )
                     Defendants.                           )
18                                                         )
19
20            Plaintiff Philip Bouchard (hereafter “Plaintiff”), by and through his attorney of record,
21     Jordan P. Schnitzer, Esq. of the The Schnitzer Law Firm, Defendant Coast National Insurance
22     Company dba Foremost Insurance Group (hereafter “CNIC”), by and through its attorneys of
23     record, David J. Feldman, Esq. and John C. Dorame, Esq. of The Feldman Firm, P.C., Defendant
24     National Casualty Company (hereafter “NCC”), by and through its attorneys of record, Robert W.
25     Freeman, Esq. and Priscilla L. O’Briant, Esq. of Lewis Brisbois Bisgaard & Smith LLP, Defendant
26     Stephenson & Dickinson, by and through its attorneys of record, Sheri Thome, Esq. of Wilson
27     Elser Moskowitz Edelman & Dicker LLP, and Defendant Selman Breitman LLP, by and through
28     its attorneys of record, Nathaniel S. Braun, Esq. and Gil Glancz, Esq. of Selman Breitman LLP,


                                                      1
     Case 2:20-cv-01084-JCM-BNW Document 35
                                         34 Filed 09/03/20
                                                  09/02/20 Page 2 of 3



 1     and hereby provides their joint stipulated request for a stay of discovery pending the Court’s ruling

 2     on CNIC’s Motion to Dismiss (ECF No. 5), Selman Breitman LLP.’s Motion to Dismiss (ECF No.

 3     7), Plaintiff’s Motion to Remand (ECF No. 10), and NCC’s Motion to Consolidate (ECF No. 19).

 4              The parties attended the FRCP 26(f) conference on August 14, 2020. However, various

 5     parties have filed several Motions, as noted, that will remain pending for ruling as the parties

 6     would otherwise press the matter toward completion of discovery. Given the potential impact upon

 7     discovery actions from ruling on Plaintiff’s Motion to Remand, NCC’s Motion to Consolidate, as

 8     well as CNIC and Selman Breitman LLP.’s Motions to Dismiss, in an effort to cooperate and

 9     attempt preservation of resources, the parties submit this stipulated request for a stay of discovery

10     and related litigation deadlines pending the Court’s ruling on the now pending Motion to Remand,

11     Motion to Consolidate, and Motions to Dismiss.

12              Pursuant to this joint request, deadlines in the Federal Rules of Civil Procedure and the

13     Local Rules of this Court should be stayed until resolution of the Motion to Remand and Motions

14     to Dismiss, and discovery directed to and between the parties will be stayed by the Court’s Order

15     on this stipulated request. In addition, the parties stipulate that they will serve no other pleading

16     or papers unless ordered by the Court.

17              The parties further stipulate that the stay should remain in effect until further Order of the

18     Court for the Motion to Remand, Motion to Consolidate, and Motions to Dismiss, now pending,

19     and that within fourteen (14) days of the ruling upon the Motion to Remand, Motion to Consolidate
       and/or Motions to Dismiss, whichever shall be first decided, the parties will jointly submit a
20
       scheduling order with the time constraints of LR 26-1 as calculated from the date of the Court’s
21
       ruling on the pending Motions.
22
       Dated:    9/1/2020
23
        /s/ David Feldman
24     David J. Feldman, Esq.
       Nevada Bar No. 5947
25     THE FELDMAN FIRM
       8831 West Sahara Avenue
26     Las Vegas, Nevada 89117
       Telephone: (702) 949-5096
27     Facsimile: (702) 949-5097
       dfeldman@feldmanattorneys.com
       Attorneys for Defendant Coast National Insurance Company
28     /


                                                          2
     Case 2:20-cv-01084-JCM-BNW Document 35
                                         34 Filed 09/03/20
                                                  09/02/20 Page 3 of 3



 1            The parties so stipulate.

 2              9/1/2020
        Dated:________________________                      9/1/2020
                                                     Dated:________________________
 3
              /s/ Jordan Schnitzer
        By:___________________________                      /s/ Sheri Thome
                                                     By:___________________________
 4      Jordan P. Schnitzer, Esq.                    Sheri Thome, Esq.
        Nevada Bar No. 10744                         Nevada Bar No. 8657
 5      9205 W. Russell Road, Suite 240              300 S. 4th St., 11th Floor
        Las Vegas, Nevada 89148                      Las Vegas, NV 89101
 6      Telephone: (702) 960-4050                    Phone 702.727.1400
        Facsimile: (702) 960-4092                    Fax 702.727.1401
 7      Jordan@TheSchnitzerLawFirm.com               Sheri.Thome@wilsonelser.com
        Attorney for Plaintiff                       Attorney for Stephenson & Dickinson
 8      Dated:________________________                       9/1/2020
                                                     Dated:________________________
 9
        By:___________________________                     /s/ Robert Freeman
                                                     By:___________________________
10      Gil Glancz, Esq.                             Robert W. Freeman, Esq.
        Nevada Bar No. 9813                          Nevada Bar No. 3062
11      Nathaniel S. Braun, Esq.                     Priscilla L. O’Briant, Esq.
        Pro Hac Vice pending                         Nevada Bar No. 10171
12      3993 Howard Hughes Pkwy., Suite 200          6385 S. Rainbow Boulevard, Suite 600
        Las Vegas, NV 89169                          Las Vegas, Nevada 89118
13      Phone 702.228.7717                           Telephone: (702) 893-3383
        Fax 702.228.8824                             Fax: (702) 893-3789
14      nbraun@selmanlaw.com                         Robert.Freeman@lewisbrisbois.com
        glancz@selmanlaw.com                         Priscilla.Obriant@lewisbrisbois.com
        Attorneys for Selman Breitman LLP            Attorneys for National Casualty Company
15
16
                                                   ORDER
17
              IT IS SO ORDERED the instant matter is hereby stayed consistent with the parties’ joint
18
       stipulated request, until ruling upon CNIC’s Motion to Dismiss (ECF No. 5), Selman Breitman
19
       LLP.’s Motion to Dismiss (ECF No. 7), and NCC’s Motion to Consolidate (ECF No. 19), and/or
20
       Plaintiff’s Motion to Remand (ECF No. 10), after which the parties will jointly submit to the Court
21
       within fourteen (14) days a Case Scheduling Order that comports with LR 26-1 as measured from
22
       the date of the Court’s ruling on the pending Motions.
23
24
25
                                                     ___________________________________
26                                                   UNITED STATES MAGISTRATE JUDGE
                                                     Dated: ____________________________
                                                              September 3, 2020
27
28


                                                       3
